Citation Nr: 1740120	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to February 1986.

This matter came before the Board of Veterans' Appeals (Board on appeal from February 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2015.  The transcript of the hearing has been associated with the record.

This matter was previously before the Board in May 2015 and was remanded for further development.


FINDINGS OF FACT

During the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505  (2007).

In the February 2010 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation, effective April 24, 2009.  In the June 2011 rating decision an increase was denied.

The Veteran's PTSD is evaluated pursuant to DC 9411. 38 C.F.R. § 4.130.  Under DC 9411 a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-V as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

In April 2009 the Veteran was underwent a VA mental health admission evaluation.  The chief complaint the Veteran presented with was restlessness and "quick to anger."  The patient also described sleep problems and preoccupation with his Vietnam experiences.  The mental status examination revealed that the Veteran had an appropriate appearance, normal psychomotor activity, a "not so good" mood, appropriate affect, organized thought processes, no hallucinations or delusions, no suicidal or homicidal ideations, and intact cognitive impression and variable judgement.

In a May 2009 mental health addendum the Veteran reported that his mental health was generally unchanged but noted sleep did improve with Trazadone.  The patient denied significant mental health concerns.  A brief mental health examination provided that the Veteran did not appear to be in any acute psychological distress and that there were no indications of "mental content symptoms, perceptual disturbance, or gross cognitive confusion" with thinking and speech noted to be within normal limits.  Furthermore, there were no suicidal or other violent ideations.  A GAF score of 53 was assigned.

An October 2009 VA mental health progress note provided that the Veteran felt "pretty good."  The Veteran stated that his sleep patterns caused him to sometimes sleep to much the next day, that his energy was fair, had some irritability, and some anxiety, but no psychosis and no suicidal or homicidal ideations.  The Veteran even provided that he was able to control his urge to get revenge on some men who had robbed him.  The physician noted that the Veteran's affect was appropriate, that there was some change in mood, and that the Veteran's thought process and cognitive abilities were all normal and appropriate.

In December 2009 the Veteran underwent a VA initial evaluation for PTSD.  In the post military psychosocial history section is was noted that the Veteran has occasional social relationships, limited activities and leisure pursuits, and no history of suicide or violence.  The Veteran's current psychosocial functional status was summarized as impaired.  The psychological examination revealed the Veteran was neatly groomed, had unremarkable psychomotor activity, clear speech, normal affect, friendly and relaxed attitude, intact attention and orientation, unremarkable thought process and content, no delusions or hallucinations, and intact judgment.  Sleep impairment was identified by the examiner and described as manifesting with three or four hours of sleep a night.  Further psychological examination results were negative for obsessive behavior, panic attacks, and suicidal or homicidal thoughts.  The Veteran's impulse control and behavior were appropriate.  Recent memory and concentration were also identified as mildly impaired.

The PTSD symptoms identified on examination were persistent re-experiencing of the conceded traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The frequency and severity of these symptoms was characterized as daily, chronic, and mild, the impact on social and occupational settings was described as mild impairment.  Ultimately the examiner characterized the Veteran's level of PTSD symptoms as causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  This summary was primarily attributed to the Veteran's symptoms identified as avoidance behaviors, sleep disturbance, and irritability.

A July 2010 VA mental health progress noted provided that the Veteran's mental health appeared unchanged and that sleep disturbances and anger continued.  The Veteran described these incidents of anger as irritability and outbursts.  A brief mental status examination revealed that the Veteran did not appear to be in any acute psychological distress and that there were no indications of "mental content symptoms, perceptual disturbance, or gross cognitive confusion" with thinking and speech noted to be within normal limits.  Furthermore, there were no suicidal or other violent ideations.  A GAF score of 53 was assigned.  A further mental health suicide risk assessment was negative.

An August 2010 VA mental health progress note provided that he felt "up and down."  A suicide risk screen was negative for suicidal ideation.  A mental status examination revealed normal results apart from a dysphoric affect and "rough mood."

A January 2011 VA mental health progress note provided that his mental health was "improving, I guess" partly due to a decrease in drinking and using walks to calm his nerves.  Continued trouble with irritability and angry outbursts were admitted and the Veteran stated that "I get mad and say things I don't mean."  A brief mental status examination revealed that the Veteran did not appear to be in any acute psychological distress and that there were no indications of "mental content symptoms, perceptual disturbance, or gross cognitive confusion" with thinking and speech noted to be within normal limits.  Furthermore, there were no suicidal or other violent ideations.  A GAF score of 53 was assigned.  A further mental health suicide risk assessment was negative.

The Veteran underwent a VA examination for an evaluation of his PTSD in May 2011.  Subjective evidence from the Veteran characterized his PTSD as causing some worsening in daily functioning, secondary to the side-effects from his Trazodone.  However, the Veteran also reported that he was inconsistent in taking the medication.  The PTSD review section of the examination provided that his relationship with his fiancé was "shaky sometimes" and blamed himself because he was quick to snap and would get angry.  The Veteran had regular contact with one of his sons and one of his daughters but had essentially no contact with his other son and daughter.  No friends or people that the Veteran socialized with regularly were noted which the Veteran described as being due to losing contact with his friends in 2003, but attributed this to the care he was providing to his mother with Alzheimer's dementia.  The Veteran's leisure activities were limited to watching television and walking, which he uses as a coping mechanism, it was also noted that the Veteran used to enjoy bowling but had not bowled in more than six years.  Issues of domestic violence were admitted to by the Veteran where he shoved his fiancé several times while he was angry, additionally the Veteran admitted to several angry confrontations with people in his neighborhood that did not end up as fights.  

A summary statement of the Veteran's, then current, psychosocial functional status provided limitations is the Veteran's psychosocial functioning, which was most notable in the frequent outbursts of anger and periods of domestic violence.  The objective psychological examination revealed abnormal results including a flat affect, depressed and dysphoric mood, reduction in attention span, poor sleep, aggressive inappropriate behavior, and obsessive behavior with multiple checks to the back door and back yard with multiple hand tools around the house "for protection."  The Veteran's sleep problem appeared to be one of the Veteran's most prominent issues, which were described as allowing for rare full nights of sleep (about one per month), sleep-onset insomnia, frequent awakenings with difficulty returning to sleep, but nightmares are infrequent (about one or two every three months).  The examiner described the Veteran's PTSD symptoms as persistent re-experiencing of the conceded traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner also identified the Veteran's difficulty getting along with others due to irritability and angry outbursts and assigned a GAF score of 55.  In rendering a final opinion the examiner stated that the Veteran's, then current, psychosocial functioning was similar to that described at the initial December 2009 examination and characterized the Veteran's PTSD level as causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactorily functioning.

A July 2012 VA mental health progress note provided that the Veteran reported with ongoing symptoms of poor sleep, anger, anxiety, and had an outwards depressed appearance.  Suicidal ideations were denied.  His fiancée was undergoing a cancer treatment which was identified as a major stressor in his life at the time.  The Veteran again admitted a lack of strict adherence to his medication providing that he did not receive much relief from it.  Abnormalities on his mental status evaluation indicated that the Veteran was very quick to anger and easily frustrated.  A brief mental health status exam was consistent with previous such examinations and a GAF score of 55 was assigned.

In September 2012 the Veteran participated in VA mental health group counseling focused on coping methods and sleep enhancement for those Veteran's living with P T S D.

A January 2013 VA mental health progress note provided that the Veteran reported increased depression and stress around the holiday season but identified his main current stressor as dealing with his, now wife's, illness.  Increased irritability was indicated, however a brief mental status examination did not indicate any changes and a GAF score of 55 was assigned.

An April 2013 mental health progress note  provided that the Veteran reported his mental health as "about the same" despite simultaneously reporting some increase in irritability and depression.  Sleep, however, remained poor and the Veteran continued to cite his wife's health issues as a source of stress.  A suicide risk screen was negative and a GAF score of 55 was assigned.

A December 2014 mental health progress note provided that the Veteran reported the continued stressor of his fiancée's cancer treatments.  Sleep was the prominent issue discussed with some bad dreams and interrupted sleep due to noises.  The Veteran also admitted depressive symptoms but denied suicidal ideation.  

In January 2015 the Veteran testified before the undersigned VLJ.  With regard to his PTSD symptoms and their severity the Veteran testified that he had problems with mood swings and anger, citing to the problems with his supervisor while working for the post office and with his previous wife in their relationships.  The Veteran denied any suicidal attempts, attributing his abstinence to therapy sessions that helped him deal with feelings of "wanting to give up."  The Veteran mentioned hallucinations but did not provide detail and seemed to indicate that he may have experienced auditory hallucination "a little bit."  When asked if he felt worse mentally than he did at his previous examination in 2011 the Veteran provided that he felt a "little bit more worse than that," attributing it to his sleep issues and anxiety.

A February 2015 mental health progress note provided that the Veteran reported no major changes other than a slight worsening in mood.  He continued to deny suicidal ideation and worry about his fiancé's health.  Sleep continued to be poor and nightmares were described as "frequent" with difficulty returning to sleep.  Some memory issues with medications were noted as well.  A suicide risk screen was negative.

Records from the Social Security Administration (SSA) were received in July 2015.  Among these records was SSA's favorable decision on the Veteran's claim, which provided that the Veteran had a "severe" PTSD impairment.  However, the SSA medical records attached to the decision indicate that the Veteran provided that he got along well with authority figures, had never been fired or laid off due to problems getting along with others, handled stress well, and handled changes to his routine well.  Furthermore the psychiatric review included in the SSA records specifically noted that there was insufficient evidence to make any determinations on the affect the Veteran's PTSD had on him.

Pursuant to the Board remand, the Veteran underwent a VA PTSD examination in July 2015.  The examiner described the level and severity of the Veteran's service-connected PTSD as manifesting with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran provided that he did not have close friends but also provided that most of his friends had passed away and that he chooses not to associate with younger men because they "bring trouble."  As for activities the Veteran reported that he enjoyed visiting the library and taking his grandchildren to the park "about every other day."  The last job the Veteran had was about one year prior doing handiwork for regional parks.  The Veteran's main symptoms were described as depressed mood, anxiety, chronic sleep impairment with two to three hours of broken sleep a night, and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran's other symptoms were described as being quick to anger with little patience with others, suspiciousness, and avoidance of movies with war-related content.  The Veteran also stated that he has "upsetting recollections of military traumas on a daily basis."

Based on the evidence, the Board concludes that an initial evaluation in excess of 30 percent is not warranted for the Veteran's PTSD.  The severity of the Veteran's PTSD symptoms, predominantly manifesting with chronic sleep impairment, anxiety, irritability, depression and suspiciousness, have remained essentially consistent throughout the period on appeal.  This is demonstrated through the VA examinations and the periodic mental health progress notations in the Veteran's VA medical treatment records.  The Veteran's medical treatment and lay evidence do not establish that he experiences symptoms such as stereotyped speech, panic attacks, memory impairment beyond mild memory loss, disturbances in motivation and mood beyond the noted depression, or impaired judgement and abstract thinking.  There is no indication of impairment of his speech or cognitive abilities.  The symptoms the Veteran does experience coincide directly with the criteria for a 30 percent evaluation under DC and the symptoms and their effects do not more closely approximate the criteria for a 50 percent rating.  

While there are indications that the Veteran sometimes appeared with worsening symptoms of anxiety, depression, and anger/irritability, these symptoms do not appear to have ever risen to a level so as to cause occupational and social impairment with reduced reliability and productivity, and more closely approximated the criteria of the 30 percent rating he has been assigned.  The Veteran's GAF score also remained in the mid 50's region throughout the period on appeal, reflecting the Veteran's moderate severity of symptoms.

Furthermore, the Board notes that while the Veteran does appear to have some social and relationship difficulties, they do not preclude him from maintaining relationships with his children and grandchildren, or engaging in activities that have him out in his community.  The Veteran has provided that he enjoys walking, including to and from the library for books, and taking his grandchildren to the park several times a week.  The Veteran's last employment included performing jobs for the regional parks.  While the Veteran admittedly does not have much of a social circle beyond his family it appears, by the Veteran's own admission, that this is predominantly due to the fact that the majority of his friends are no longer living and that he believes that the younger men in his community are troubled.  Similarly, the Veteran's previous bowling habit does not appear to have been abandoned due to the Veteran's PTSD symptoms.

While the Board recognizes that a favorable SSA determination characterized his PTSD disability as "severe," a review of the records such a determination was based on does not support such a conclusion for VA rating purposes.  Additionally, the Veteran has consistently cited to the non-PTSD related stressor in his life, his fiancée's on-going cancer treatments, throughout the period on appeal.  The VA mental health progress notes in particular document that the Veteran's increases in anxiety coincide with these treatments.

Finally, the evidence of record regarding the Veteran's PTSD symptoms does not reflect any entitlement to a rating based on occupational and social impairment with deficiencies in most areas.  Nor does the evidence of record indicate that the Veteran ever experienced total occupation and social impairment due to his PTSD symptoms.

The Board has considered all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes. Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  Therefore, entitlement to an initial rating in excess of 30 percent for PTSD is not warranted.

ORDER

Entitlement to an initial rating in excess of 30 percent disabling for PTSD is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


